Opinion issued March 8, 2012.
 

 
 
 
 
              
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO.
01-12-00030-CR
NO.
01-12-00031-CR
NO.
01-12-00032-CR
NO.
01-12-00033-CR
____________
 
DIJWUN GABRIEL MORGAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 177th District Court 
Harris County, Texas
Trial Court Cause Nos. 1280585, 1280892, 1280894, and
1290398
 
 

MEMORANDUM
OPINION




               Appellant,
Dijwun Gabriel Morgan, attempts to appeal his September
30, 2011 convictions on four counts of the offense of aggravated robbery with a
deadly weapon.  Under Texas Rule of
Appellate Procedure 26.2(a), a notice of appeal was due on or before October
31, 2011.  See Tex. R.
App. P. 26.2(a).  Appellant filed his notice of appeal on January
3, 2012.  In addition, the trial court’s
certifications of Appellant’s right to appeal state that these are plea bargain
cases and that the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).
               A
notice of appeal that complies with the requirements of Rule 26 is essential to
vest this court with jurisdiction.  See Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998).  The court of criminal appeals has expressly
held that, without a timely filed notice of appeal or motion for extension of
time, we cannot exercise jurisdiction over an appeal.  See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.
App. 1996); see also Slaton, 981
S.W.2d at 210.
Because the notice of appeal in these cases was untimely, we have no
basis for jurisdiction over these appeals.  Accordingly, we dismiss the appeals for want
of jurisdiction.  See Tex. R.
App. P. 25.2(d), 42.3(a), 43.2(f).  We dismiss all pending motions as
moot.
PER CURIAM
Panel consists of Justices Keyes, Bland,
and Sharp. 
Do not publish.   Tex. R. App. P. 47.2(b).